Citation Nr: 0004622	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-37 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, rated 20 percent disabling.  

2.  Entitlement to an increased rating for otitis media with 
mastoidectomy, rated 10 percent disabling.  

3.  Entitlement to an increased rating for tinnitus, rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945. 

Forwarded to the Board of Veterans' Appeals (Board) was 
Volume II of a two volume claims folder.  The initial item in 
the claims folder is a letter, dated in May 1985, that the 
claims folder has not been found, and that a rebuilt folder 
was attached.  In a July 1995 note, the Department of 
Veterans Affairs (VA) Regional Office (RO) indicated that 
Volume I was not in the claims folder, and that this was a 
rebuilt folder.  An undated note was attached to the claims 
folder, indicating that the file might be in an inactive 
status, but that it would be difficult to find.  On the 
certification of appeal (VA Form 1-8) it was noted that 
Volume I of II was unavailable (Can't be located).  

The Board therefore concludes that the RO took appropriate 
steps to find the first volume of the claims folder, without 
success.  Accordingly, the Board concludes that the case is 
currently ready for Board review, and that remanding the case 
to the RO for a further search, without assurance that the 
missing volume actually exists, would serve no useful 
purpose.  

In a September 1997 rating action, service connection was 
granted for vertigo, with occipital neuralgia, secondary to 
otitis media.  A 30 percent rating was awarded, effective in 
August 1986.  The veteran did not develop the issue of an 
increased rating for this disorder, and, accordingly, no 
action by the Board at this time is appropriate.  

In August 1999, service connection for hearing loss of the 
left ear was granted.  The rating for the now bilateral 
hearing loss was increased from zero percent to 20 percent.  
The veteran was furnished with a supplemental statement of 
the case (SSOC) regarding the issue of bilateral hearing 
loss, along with the pertinent laws and regulations.  In view 
of the fact that the veteran properly developed the issue of 
an increased rating for hearing loss, the issue of an 
increased rating for bilateral hearing loss is likewise 
before the Board for review.  


FINDINGS OF FACT

1.  On VA compensation examinations, utilizing 38 C.F.R. 
§ 4.85, Table VI, the veteran's hearing acuity is shown to be 
at worst either Level VI in the right ear and Level IV in the 
left ear; or Level X in the right ear and Level III in the 
left ear.  

2.  Utilizing 38 C.F.R. § 4.85, Table VIa, the veteran's 
hearing acuity is either Level VII in the right ear and Level 
IV in the left ear; or Level IX in the right ear and Level 
III in the left ear.  

3.  The otitis media is rated at the maximum evaluation 
during the suppurative process, and there is no evidence of 
labyrinthitis, facial nerve paralysis or bone loss of the 
skull.

4.  The veteran is rated at the maximum evaluation for 
tinnitus, and the evidence of record does not demonstrate 
that the disability results in frequent hospitalizations or 
marked interference with employability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.85, Part 4, Code 6100 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
otitis media are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.14, 4.87, Part 4, Code 6200 (1999).

3.  The criteria for a rating in excess of 10 percent for 
tinnitus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.87, Part 4, Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 

Increased rating for bilateral hearing loss

The RO secured treatment record from Elmer W. Lorenz, M.D., 
regarding his treatment of the veteran's otological 
disorders.  The veteran underwent audiological testing, the 
most recent of which was in December 1989.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
85
100
LEFT
25
30
55
75
85

Pure tone thresholds averaged 66 decibels in the right ear 
and 54 decibels in the left ear.   

On the authorized VA audiological evaluation in December 
1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
55
85
95
LEFT
5
5
45
65
65

Pure tone thresholds averaged 65 decibels in the right ear 
and 45 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
100 percent in the left ear.

The veteran underwent an audiometric consultation at a VA 
facility in June 1996 and in September 1998.  However, it was 
specifically indicated on these consultations that they were 
not for rating purposes.  

On additional VA audiological evaluation in June 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
70
90
105
LEFT
45
25
65
75
95

Pure tone thresholds averaged 80 decibels in the right ear 
and 65 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
of 80 percent in the left ear.

On the most recent VA compensation examination, in April 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
95
100
105
LEFT
55
35
60
70
70

Pure tone thresholds averaged 94 decibels in the right ear 
and 59 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 40 percent in the right ear and 
of 84 percent in the left ear.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 and Part 4, Codes 
6100 to 6110.  (1999)

A review of the findings on examination show that the hearing 
loss in the right ear at the time of the December 1992 
examination was Level II in the right ear and Level I in the 
left ear.  In the June 1997 examination, hearing was Level VI 
in the right ear and Level IV in the left ear. Finally, on 
the most recent examination, hearing was Level X in the right 
ear and Level III in the left ear.  38 C.F.R. § 4.86, Table 
VI (1999).

Under the schedular criteria, given these hearing Levels, a 
rating in excess of 20 percent is not appropriate.  Hence, 
utilizing Table VI, an increased rating is not appropriate.  

Under regulations promulgated effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the hearing Level will be determined using Table VI or Table 
VIa, whichever results in the higher numeral. Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a) (1999).  The 
Board concludes that the newly promulgated provisions do not 
apply in the left ear, as on each examination, the threshold 
level at 1000 Hertz is less than 55, and on none of the 
examinations is the threshold at 1000 Hertz 30 or less and 70 
or more at 2000 Hertz.  However, the Board finds that on the 
1997 and 1999 examinations, the Board must take Table VIa in 
account in determining the proper hearing Level in the right 
ear.  Under these circumstances, the veteran had Level VII 
hearing in the right ear and Level IV hearing in the left ear 
in June 1997, and Level IX hearing in the right ear and Level 
III hearing in the left ear in April 1999.  The Board finds 
that the hearing loss thus shown is properly evaluated as 20 
percent disabling.  38 C.F.R. § 4.86, Part 4, Code 6100 
(1999).  Under such circumstances, an increased rating is not 
appropriate.  

Increased rating for otitis media

The current 10 percent rating for otitis media is the maximum 
evaluation for otitis media based on suppuration, or with 
aural polyps.  38 C.F.R. § 4.87, Part 4, Code 6200 (1999).  
The schedular criteria also indicate that in rating otitis 
media, hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, should be evaluated separately.

The Board notes that service connection is already in effect 
for hearing loss and tinnitus, and that separate ratings have 
been awarded for those disabilities.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999).  Hence, in rating the veteran's 
otitis media, it would not be proper to consider 
symptomatology resultant from the service connected hearing 
loss or tinnitus.  

Instead, the Board must determine if the otitis media results 
in other enumerated symptomatology, such as labyrinthitis, 
facial nerve paralysis, or bone loss of skull.  A review of 
the findings on examination do not show facial paralysis or 
bone loss of the skull.  On examination in June 1997, there 
was no infectious disease of the middle or inner ear.  There 
was no evidence of active ear disease on examination in April 
1999.  

These findings are consistent with the symptomatology noted 
on VA outpatient treatment.  In a February 1998 treatment 
note, the right ear was clear.  Some symptoms were noted in 
the left ear.  The diagnosis, when the veteran was seen in 
June 1998, was chronic otitis externa, and there was no 
finding of inner ear infection.  The left ear cavity was 
cleaned when the veteran was seen in September 1998, and no 
pertinent symptomatology was reported.  

Thus, while the evidence does demonstrate the presence of 
otitis, in the absence of symptomatology such as 
labyrinthitis, facial nerve paralysis, or bone loss of skull, 
there is no basis for an increased rating for this disorder.  
To this extent, therefore, the veteran's claim must be 
denied.  


Increased rating for tinnitus

The veteran is currently rated at the maximum schedular 
evaluation for tinnitus.  38 C.F.R. § 4.87, Part 4, Code 6260 
(1999).  For an increased rating to be warranted, the veteran 
must demonstrate the need for extraschedular relief.  The 
provisions of 38 C.F.R. § 3.321 allow for the grant of an 
extraschedular rating when there is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

While the evidence does indicate that the veteran requires 
treatment for his multiple ear disorders, to include 
tinnitus, there is no report that the veteran has required 
hospitalization for this disorder, nor does the veteran so 
contend.  Moreover, the findings on examination and treatment 
do not demonstrate that the tinnitus results in marked 
interference with employability.  The Board notes that the 
veteran has not worked since 1985, at which time he reported 
that he was unable to work as a result of service connected 
vertigo.  No indication was made at that time that the 
tinnitus had any effect on his employability, and the veteran 
has not so contended since that time.  

Accordingly, the Board finds no basis for an increased rating 
for tinnitus on a schedular basis.  To this extent, 
therefore, the veteran's claim must be denied.  

In reaching the above decisions, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  


ORDER


Increased ratings for bilateral hearing loss, otitis media 
and tinnitus are denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

